Citation Nr: 0919331	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for gynecomastia. 

2.  Entitlement to service connection for adhesions. 

3.  Entitlement to an initial compensable evaluation for scar 
status-post retroperitoneal lymph node removal.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for status-post left orchiectomy and lymph node 
dissection. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and C.B., M. D.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on military duty from August 1985 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  By that rating action the RO denied 
service connection for gynecomastia and adhesions.  The RO 
also awarded service connection for status-post left 
orchiectomy and lymph node dissection and scar status-post 
retroperitoneal lymph node removal; initial 20 and 
noncompensable evaluations were assigned, effective September 
1, 2005--the day after the Veteran was discharged from 
military service, since his original claim for service 
connection for these disabilities was received within one 
year of that service.  The Veteran timely appealed the RO's 
September 2005 rating action to the Board, and this appeal 
ensued.  Jurisdiction of the claims files currently resides 
with the Denver, Colorado RO. 

In March 2009, the Veteran testified before the undersigned 
at a hearing conducted at the Board in Washington, DC.  A 
copy of the hearing transcript has been associated with the 
claims files.  After the hearing, the Veteran submitted 
additional private medical evidence in support of his claims 
along with a waiver of initial RO consideration.  Thus, a 
remand, in accordance with 38 C.F.R. § 20.1304 (2008), is not 
warranted.  (See, March 2009 letter from the Veteran's 
representative to the Board). 

During the March 2009 hearing, the Veteran, through his 
authorized representative, raised the issues of entitlement 
to a separate disability rating for a digestive disorder, as 
secondary to having undergone a retroperitoneal lymph node 
dissection (RPLND) during military service.  See, Transcript 
(T.) at page (pg.) 3.  Because this issue has not been 
developed for appellate review, it is REFERRED to the RO for 
appropriate action. 

Although during the March 2009 hearing, the Veteran also 
withdrew from appellate consideration the issue of an initial 
evaluation in excess of 20 percent for status-post left 
orchiectomy and lymph node dissection, prior to the 
promulgation of this decision, the Veteran has stated an 
intention to reinstate the issue for appellate consideration.  
The Board will therefore undertake appellate review of the 
issue. 


FINDINGS OF FACT

1.  During his hearing before the undersigned, the Veteran 
indicated that he wished to withdraw his appeal of the denial 
of his claim of service connection for gynecomastia. 

2.  The competent evidence of record demonstrates that the 
Veteran has adhesions as result of his in-service RPLND.

3.  From September 1, 2005 to January 14, 2007, the service-
connected scar, status-post RPLND, measured 25 centimeters in 
length, was superficial and non-tender to palpation; it was 
not productive of limitation of function of the abdomen. 

4.  From January 15, 2007, date of a VA examination report, 
the service-connected scar, status-post RPLND has measured, 
at most, 17 centimeters in length, is superficial and has 
been productive of pain and tenderness to palpation; it has 
not productive of limitation of function of the abdomen.

5.  The predominant area of dysfunction resulting from an in-
service left orchiectomy and lymph node dissection is voiding 
dysfunction, with a severity tantamount to requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to service connection for 
gynecomastia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2008).

2.  The criteria for the establishment of service connection 
for adhesions have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A 5107 (West 2002), 38 C.F.R. § 3.303 (2008).

3.  From September 1, 2005 to January 14, 2007, an initial 
compensable evaluation for the service-connected scar, 
status-post RPLND is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2008). 

4.  From January 15, 2007, the Veteran's service-connected 
scar, status-post RPLND warrants an initial 10 percent 
disability rating, but no higher, by analogy to painful 
scars.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.  The criteria for the assignment of a 40 percent 
disability rating, but no higher, resulting from post left 
orchiectomy and lymph node dissection are approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.115a, Diagnostic Code 7523 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal-Entitlement to service connection for 
gynecomastia 

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(b) (2008).

The record reflects that the Veteran perfected an appeal of a 
September 2005 rating decision, wherein the RO, in part, 
denied entitlement to service connection for gynecomastia. 
Thereafter, the Veteran indicated at his March 2009 hearing 
that he wished to withdraw his appeal with respect to these 
claims.  (See, T. at pg. 2).  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to service connection for gynecomastia, and the 
appeal is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In an August 2006 letter to the Veteran, subsequent to the 
RO's initial adjudication of the claims for service 
connection for adhesions and an initial compensable rating 
for scar, status-post retroperitoneal lymph node removal in 
September 2005, the Veteran was notified of the evidence 
needed to substantiate these claims.  The August 2006 letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the service connection and initial 
rating claims discussed in the decision below, this timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in a December 2006 statement of the case, and 
January and October 2008 supplemental statement of the cases.  
Therefore, any timing deficiency has been remedied.  Id.

Regarding the Veteran's claim for service connection for 
adhesions, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a June 2008 letter, 
the Veteran was informed of the Dingess elements.  

As this case involves, in part, an initial rating, as opposed 
to an increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including VA fee basis and 
examination reports, dated in May 2005 and January 2007, 
respectively.  Copies of these reports have been associated 
with the claims files.  In addition, in March 2009, the 
Veteran testified before the undersigned concerning the 
issues decided herein. 

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims decided in the 
decision below.  The Board additionally finds that general 
due process considerations have been complied with by VA, and 
the Veteran has had a meaningful opportunity to participate 
in the development of the claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Merits of the Claims  

Service Connection for Adhesions

The Veteran maintains that he currently has daily and 
excruciating adhesions as a result of having undergone a 
RPLND for testicular cancer during military service.  (See, 
VA Form 9, dated and signed by the Veteran in October 2008).  
Thus, he maintains that service connection for this 
disability is, therefore, warranted.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion, and for reasons 
that will be discussed in more detail in the analysis below, 
that the evidence of record supports an award of service 
connection for adhesions. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 
3.303(b) (2008).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

The Veteran maintains, in testimony and in written statements 
submitted throughout the duration of the appeal, that he has 
painful adhesions as a result of having undergone a RPLND for 
testicular cancer during military service.  He is competent 
to report such trauma and symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Service treatment 
records (STRs), in brief, show that in November 2003, the 
Veteran underwent a RPLND for the treatment of testicular 
caner.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence").  

The Board finds the Veteran's testimony and statements as to 
having painful adhesions ever since he underwent a RPLND 
during service in November 2003 to be credible, in light of 
all evidence of record.  

The Veteran's reports of continuity of symptomatology have 
been confirmed by VA fee basis and examination reports, dated 
in May 2005 and January 2007, respectively.  These reports 
show that the Veteran complained of having sharp-stabbing-
right-sided abdominal pain ever since he underwent a RPLND 
during military service.  In January 2007, the Veteran stated 
that the abdominal pains were very sharp and had caused him 
to "double him up" from time to time.  Adhesions, or any 
other similar abdominal disorder, were not diagnosed during 
either examination.  (See, May 2005 and January 2007 VA fee 
basis and examination reports, respectively).  

A March 2009 medical evaluation and report, prepared by Craig 
Bash, M. D., supports an award of service connection for 
adhesions.  After two physical evaluations of the appellant 
and a review of claims files in March 2009, Dr. Bash reported 
that the Veteran had undergone a RPLND in service and, since 
that time, had experienced abdominal pain - a symptom also 
noted since the Veteran underwent surgical procedures in 
October and November 2003 while on active military duty; and 
noted during a May 2005 VA examination which noted the 
Veteran's complaints of a sharp stabbing pain while seated.  
Dr. Bash concluded, "it is likely that the post-op infection 
caused him to develop peritoneal adhesions."  There is no 
other opinion that contradicts Dr. Bash's March 2009 opinion.

The Board observes that the requirement of a "current 
disability" is "satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim" and "a claimant may 
be granted service connection even though the disability 
resolves prior to (VA's) adjudication of the claim." McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007).  If a claimant 
is diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if 
it is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service. 
The question of its severity is one of rating, not of service 
connection.  Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 

As there is medical evidence on file that the Veteran's 
currently has adhesions that are the result of having 
undergone a RPLND during military service, service connection 
is warranted for this disability. The RO will assign an 
appropriate disability rating. 


Initial Rating-Scar, Status-Post RPLND

The Veteran contends that because his service-connected scar, 
status-post RPLND is painful to palpation, an initial 10 
percent rating is, therefore, warranted.  (See, VA Form 9, 
dated and signed by the Veteran in October 2008).  As will be 
described in more detail below, the Board finds that the 
evidence supports an assignment of an initial 10 percent 
evaluation to the service-connected scar, status-post RPLND, 
effective January 15, 2005--the date of a VA examination 
report reflecting an increase in severity of this disability, 
pursuant to Diagnostic Code (DC) 7804, the DC used to 
evaluate superficial and painful scars.  38 C.F.R. § 4.118, 
DC 7804.  

By a September 2005 rating action, the RO awarded service 
connection for scar status-post retroperitoneal lymph node 
removal; an initial noncompensable evaluation was assigned, 
September 1, 2005. 

The RO has evaluated the service-connected scar, status-post 
retroperitoneal lymph node removal as noncompensably 
disabling under DC 7802, the DC used to evaluated scars, 
other than the head, face or neck, that are superficial and 
that do not cause limited motion.  Under DC 7802, a maximum 
10 percent rating is assigned where there is evidence that 
the scar is located in an area or areas of 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 
7802.  

Here, the evidence of record throughout the entire appeal 
period has consistently showed that the service-connected 
scar, status-post RPLND was "elevated" and did not cause 
any limitation of motion of the abdomen, however, it was not 
located in an area or areas of 114 square inches (929 square 
centimeters).  See, May 2005 and January 2007 VA fee basis 
and examination reports, respectively, and March 2009 report, 
prepared by C. B., M. D., reflecting that, at most, the 
service-connected scar, status-post RPLND measured 25 
centimeters in length (May 2005).  Thus, an initial 10 
percent evaluation under DC 7802 is not warranted at anytime 
during the appeal period.  

The Board has turned to other potentially relevant Diagnostic 
Codes to evaluate the service-connected scar, status-post 
RPLND.  Under DC 7804, a maximum 10 percent rating is 
assignable for a scar that is superficial and painful on 
examination.  According to a note following the diagnostic 
code, a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804 
(2008).  

During a May 2005 VA fee basis examination, which was 
conducted while the Veteran was still on active military 
duty, the service-connected scar, status-post RPLND was 
described as being "elevated," and measured 25 centimeters 
long by one centimeter wide with disfigurement.  The scar was 
not, however, found to have been tender to palpation.  (See, 
May 2005 VA fee basis examination report).  

The evidence changes on January 15, 2007, the date VA 
examined the Veteran, in part, to determine the current 
severity of the service-connected scar, status-post RPLND.  
At that time, the Veteran's service-connected scar, status-
post RPLND was noted to have been tender to objective 
palpation.  The January 2007 VA examiner specifically 
indicated that there was "some tenderness on palpation of 
the abdominal scar."  (See, January 2007 VA examination 
report).  The service-connected abdominal scar was also then 
found to have been tender and painful to palpation during a 
March 2009 private examination.  (See, March 2009 report, 
prepared and submitted by C. B., M. D.).  

Therefore, the Board concludes that for the period beginning 
January 15, 2007, the date of a VA examination report showing 
that the service-connected scar, status-post RPLND was tender 
to palpation, an initial 10 percent rating under Diagnostic 
Code 7804 is, therefore, warranted. 


As the service-connected scar, status-post RPLND has been 
found to have been superficial (See, May 2005 and January 
2007 VA fee basis and examination reports and March 2009 
report of C. B., M. D., wherein the scar was described as 
being "elevated," non-adherent to underlying tissue and 
"raised superiorly," respectively) and not to have caused 
any limited motion of the abdomen, consideration for a higher 
evaluation under DC 7801, the Diagnostic Code used to 
evaluate scars, other than the head, face, or neck, that are 
deep or that cause limited motion, is not for application at 
anytime during the appeal period.  Even if the Board 
considered evaluating the service-connected scar status-post 
RPLND under DC 7801, an initial rating in excess of the 
currently assigned 10 percent rating would not be warranted 
because the scar, at most, measured 25 centimeters in length 
during the appeal period (See, May 2005 VA fee basis 
examination report), as opposed to an area or areas exceeding 
12 square inches (77 square centimeters)--criteria necessary 
for a 20 percent evaluation under DC 7801.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).

Further, and as noted in the foregoing analysis, as there is 
no evidence of functional impairment of the abdomen due to 
the service-connected scar status-post RPLND at anytime 
during the appeal period, an initial rating in excess of the 
currently assigned 10 percent is also not warranted under 
Diagnostic Code 7805, the DC used to evaluate scars, based on 
limitation of function of an affected part.  See, 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

Finally, Diagnostic Code 7800, which is used to evaluated 
scars of the head, face, and neck, is inapplicable as the 
Veteran's service-connected scar, status-post RPLND is 
located in his abdomen area.  In addition, consideration was 
given Diagnostic Code 7803, scars, superficial, unstable.  As 
DC 7803 (scars, superficial, unstable) only provides for a 
maximum schedular rating of 10 percent, which has been 
awarded in the analysis above, this Diagnostic Code is not 
for application.  See, 38 C.F.R. § 4.118, Diagnostic Codes 
7803 (2008).



Accordingly, in light of the foregoing, the Board concludes 
that beginning on January 15, 2007, an initial disability 
rating of 10 percent, but no higher, is warranted for the 
Veteran's service-connected scar, status-post RPLND under 
Diagnostic Code 7804.

As to possible extra-schedular consideration, the Veteran's 
service-connected scar, status-post RPLND has not required 
any periods of hospitalization.  There is no evidence that 
the Veteran's service-connected scar, status-post RPLND has 
caused marked interference with employment beyond that 
contemplated in the rating schedule.  In view of the 
foregoing, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2008).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


Initial Evaluation for Status-Post Left Orchiectomy and Lymph 
Node Dissection

While serving on active military duty in October 2003, the 
Veteran underwent a left orchiectomy for treatment of 
prostate cancer.  The RO has assigned a 20 percent disability 
rating under a hyphenated rating of the provisions of 38 
C.F.R. § 4.115b, Diagnostic Codes 7523 and 7528, (atrophy of 
testis and malignant neoplasms of the genitourinary system, 
respectively); see 38 C.F.R. § 4.27 (Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).

The law provides that the Board must consider rating the 
service-connected disability under a different Diagnostic 
Code. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).
 
With due application of the benefit-of-the-doubt doctrine, 
the Board presently grants a 40 percent disability rating 
effective June 19, 2006, under the provisions of 38 C.F.R. § 
4.115a, pertaining to voiding dysfunction.  Because such 
action clearly does not inure to the prejudice of the 
Veteran, no further notice is required. See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993) (Holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).    

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis. See 38 C.F.R. § 4.115a.

Under Diagnostic Code 7528 as applied by the RO, a 100 
percent rating is assigned for malignant neoplasms of the 
genitourinary system. A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e). 
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals, as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
38 C.F.R. § 4.115b. A maximum rating of 60 percent is 
assigned for a voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  
In turn, 38 C.F.R. § 4.115a provides that continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent rating, requiring the wearing 
of absorbent materials which must be changed two to four 
times per day warrants a 40 percent rating, and requiring the 
use of an appliance or wearing of absorbent materials which 
must be changed more than four times per day warrants a 60 
percent rating. Urinary frequency with a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night, warrants a 10 percent rating, with a 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night, warrants a 
20 percent rating, and with daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night, warrants a 40 percent rating.

A November 2005 medical treatment record generated by an Air 
Force medical treatment facility reported that the Veteran 
had no urinary loss of control, no urinary hesitancy, and no 
painful inability to urinate.  In January 2006, the Veteran's 
reported symptoms were unchanged - an Air Force medical care 
provider reported that the Veteran was then reporting having 
urinary incontinence preceded by a sudden urge, without post-
void dribbling.  

However, the evidence suggests that in January 2006, the 
Veteran reported that he was experiencing urinary 
incontinence. On June 19, 2006 the Veteran again consulted an 
Air Force medical clinic, and reported having post-void 
dribbling. Urinary incontinence was again reported. In 
December 2006, he reported urinary dribbling. Various other 
Air Force medical records document "urinary symptoms," 
without more specific data. The Veteran underwent a VA 
genitourinary examination in January 2007. He reported 
experiencing stress incontinence, especially when coughing, 
sneezing, lifting items, or exerting himself. 

In his March 2009 opinion, Dr. Bash in relevant part reported 
that the Veteran was experiencing bladder leakage, requiring 
the changing of undergarments 3 times per day due to leakage. 
The Veteran confirmed this frequency during the March 2009 
hearing.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The critical point in this regard is that beginning on June 
19, 2006 the Veteran began reporting urinary incontinence, 
suggestive of the need to change his undergarments an 
unspecified number of times daily, and he has presently 
testified that its frequency is three times per day.  

As noted, the Veteran is found to be credible, and he is 
clearly competent to subjectively report the frequency of the 
voiding dysfunction. The absence of a specific report of 
relevant symptoms in medical examinations cannot by law be 
construed as an absence of the symptoms themselves, unless an 
examiner makes a specific inquiry.  Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995) (Holding that the examiner must 
specifically address the alleged disorder; the examiner's 
silence is insufficient [to show the lack of 
symptomatology]). Equally, the Veteran's description of 
changing undergarments, instead of absorbent materials, 
approximates findings for the assignment of the rating 
presently granted.  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

As noted, under 38 C.F.R. § 4.115a, only the predominant area 
of dysfunction is to be considered for rating purposes. 
Because beginning June 19, 2006, the predominant area of 
genitourinary dysfunction was voiding, a 40 percent rating 
but no higher will be granted effective that date. 


ORDER

The appeal of the denial of entitlement to service connection 
for gynecomastia is withdrawn. 

Service connection for adhesions is granted. 

From September 1, 2005 to January 14, 2007, an initial 
compensable evaluation for the service-connected scar, 
status-post RPLND, is denied.  

From January 15, 2007, an initial 10 percent rating, but no 
higher, for scar, status-post RPLD is granted, subject to the 
criteria applicable to the payment of monetary benefits.

From September 1, 2005 to June 18, 2006, an initial rating 
greater than 20 percent for status-post left orchiectomy and 
lymph node dissection is denied.

From June 19, 2006, but no higher, a 40 percent rating for 
voiding dysfunction, as residual of Status-Post Left 
Orchiectomy and Lymph Node Dissection is granted. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


